Title: To James Madison from Henry Lee, 4 April 1792
From: Lee, Henry
To: Madison, James


My dear sirRichmond April 4h. 92
I had the pleasure last night to receive your letter of the 28h. March with the newspapers enclosed. In the various doings of Congress there detailed it plainly appears that very little regard is paid to the minds of their constituents. In every transaction something occurs which excites suspicion of an undue influence or a latent design inimical to the intention and true spirit of the constitution. But no occurrence so strongly evinces this perverseness of mind or manner, so glaringly as the dispute concerning the impression on the coin.

The fiscal arrangements I consider as the bottom of all the evils experienced and to be experienced and I cannot cease to lament the fatal project introduced and carried by my friend Hamilton of whose head & heart I entertain the highest sentiments of respect.
His error on this important business never will be conceded by those who patronized his schemes until the society have drank deeply of the bitter cup.
The encrease of the additional dutys proposed will introduce smuggling, & smuggling will defeat the revenue. Yet in his late report this alternative is the one preferred of the three mentioned.
Exclusive of this objection to the proposition there are others very weighty in my judgement, one of which I will mention. If the government of the U. S. is to be cheifly supported & every exigency provided for by impost, the agricultural states will pay an overproportion of the general contribution. To bear the burden and not participate in boones of govt. is intolerable. I thank you for your attention to the subject supposed to concern me personally. But I assure you I feel disposed to hope that the President will pass me over, especially as I have been informed that the ruling party consider me as inconvenient possibly in future from my known hostility to the funding system was I placed in high fœderal office.
It is better to till the land with your own hands, than to serve a govt. which distrust your due attachment—even in the higher station. I am my dear sir ever yours
Henry Lee
